Citation Nr: 1103592	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  08-27 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to an initial rating in excess of 10 percent for 
gastrointestinal reflux disease (GERD).  

3.  Entitlement to service connection for numbness of the 
bilateral lower extremities. 

4.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION


The Veteran had active military service from November 1975 to 
November 1994. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  In a 
March 2008 rating decision, the RO granted service connection for 
degenerative disc disease of the lumbar spine and assigned a 10 
percent rating effective June 29, 2007 and denied service 
connection for bilateral hearing loss, glaucoma, and numbness of 
the bilateral lower extremities.  In November 2008, the RO 
granted service connection for GERD and assigned a 10 percent 
evaluation effective April 22, 2008.  The Board notes that the 
Veteran did not file a timely notice of disagreement in regards 
to seeking a claim for a higher disability evaluation for his 
lumbar spine disorder, and the only matters before the Board are 
as stated on the previous page.  

In October 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge; a transcript of 
that hearing is of record.  At the time of his hearing, the 
Veteran submitted additional VA treatment records related to his 
GERD along with a waiver of consideration by the Agency of 
Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2010).

The issues of entitlement to service connection for 
tinnitus and a rating in excess of 10 percent for a lumbar 
spine have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for numbness of 
the bilateral lower extremities and glaucoma are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service or 
within the first post service year, and the Veteran is not 
currently shown to have a hearing loss disability by VA 
standards.

2.  The Veteran's GERD has been manifested by persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
reflux, accompanied by substernal pain into the left arm causing 
considerable impairment of health; vomiting, hematemesis, melena 
with moderate anemia, or other symptom combinations productive of 
severe impairment of health have not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for an initial disability rating in excess of 30 
percent, but no higher, for GERD have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 
(Codes) 7399-7346 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim. 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, including 
organic diseases of the nervous system such as sensorineural 
hearing loss, may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 C.F.R. §§ 3.307(a), 3.309(a).

Congress has specifically limited entitlement to service- 
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. §§ 1110, 1131.  Hence, in 
the absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no valid 
claim for service connection.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited above, 
"[a] determination of service connection requires a finding of 
the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993). This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit), which has stated that "a veteran seeking disability 
benefits must establish . . . the existence of a disability [and] 
a connection between the veteran's service and the disability." 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

With respect to hearing loss, VA has specifically defined what is 
meant by a "disability" for the purposes of service connection.  
Impaired hearing will be considered to be a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active military 
service in order for service connection to be granted.  The Court 
has held that 38 C.F.R. § 3.385 did not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were no 
audiometric scores reported at separation from service.  Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held 
that the regulation did not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing "disability" must show, as is 
required in a claim for service connection for any disability, 
that a current hearing disability is the result of an injury or 
disease incurred in service, the determination of which depends 
on a review of all the evidence of record including that 
pertinent to service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304.

Here, the Veteran's service treatment records (STR's), included a 
July 1994 retirement examination that revealed, based on 
Audiometric testing, that the Veteran's puretone thresholds were 
25, 20, 10, 15, and 15 decibels in the right ear and 20, 25, 15, 
15, and 20 decibels in the left ear at 500, 1,000, 2,000, 3,000, 
and 4,000 Hertz, respectively.  On the July 1994 report of 
medical history, the Veteran indicated that he had ear, nose, or 
throat trouble and hearing loss.  A physician's summary reflects 
that the Veteran had mild low frequency hearing loss in both 
ears.   

On an October 2007 VA examination, the Veteran reported that he 
noticed gradual hearing difficulty over the last 13-15 years.  He 
reported a history of military noise exposure with and without 
hearing protection.  He was exposed to aircraft engines and 
gunfire.  He denied any hazardous noise exposure in his civilian 
job.  Audiometric testing revealed that puretone thresholds were 
15, 15, 20, 20, and 20 decibels in the right ear and 15, 20, 25, 
20, and 25 decibels in the left ear at 500, 1,000, 2,000, 3,000, 
and 4,000 Hertz, respectively.  Speech discrimination scores were 
98 percent in the right ear and 96 percent in the left ear.  The 
examiner found that the Veteran's hearing was within normal 
limits for frequencies of 500 through 4000 Hertz.  

At his October 2010 Travel Board hearing, the Veteran testified 
that he spent most of his time in the Air Force on the flight 
line around aircraft and ground power units firing up.  He also 
had training every couple of months in which he would shoot 
various firearms.    

Although in-service noise exposure is conceded, and mild low 
frequency hearing loss in both ears was noted on his July 1994 
retirement examination/report of medical history, the Board notes 
that at no point either in service or post service, did he have a 
hearing loss disability as defined by VA standards.  See 38 
C.F.R. § 3.385; see also Hensley, 5 Vet. App. at 157 (threshold 
for normal hearing is from zero to 20 decibels).

In sum, the evidence of record does not show that at any time the 
Veteran's had a hearing loss that met the threshold requirements 
of 40 decibels in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz, or at least 26 decibels in any three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz, or that speech 
recognition scores using the Maryland CNC Test were less than 94 
percent.  38 C.F.R. § 3.385.

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has a disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Board acknowledges 
the Veteran's contentions of having bilateral hearing loss; 
however, service connection for bilateral hearing loss is not 
warranted in the absence of proof of a current disability as 
defined by the VA.  As noted above, a hearing loss diagnosis 
requires that the criteria of 38 C.F.R. § 3.385 be met, and the 
Veteran has not been shown to possess the requisite audiological 
training or credentials to demonstrate that he is able to make an 
assessment of audiological acuity as required under this section.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring medical 
knowledge").  


For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for bilateral hearing loss, and the claim must be denied.  
Because the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.

II.  Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are 
appropriate when the factual findings show distinct time periods 
where the service- connected disability exhibits symptoms that 
would warrant different ratings for each distinct period.  See 
generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

The Veteran's service-connected GERD is currently evaluated as 10 
percent disabling by analogy pursuant to 38 C.F.R. § 4.114, 
Diagnostic Codes 7399-7346.  The use of Diagnostic Code 7399 
represents an unlisted disability that required rating by analogy 
to one of the disorders rated under 38 C.F.R. § 4.114.

Under Diagnostic Code 7346 for hiatal hernia, a 10 percent 
evaluation is warranted when the evidence shows two or more of 
the symptoms for the 30 percent evaluation of less severity.  A 
30 percent evaluation is warranted when there is persistently 
recurrent epigastric distress with dysphasia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder pain, 
productive of considerable impairment of health.  A 60 percent 
evaluation contemplates a level of impairment, which includes 
symptoms of pain, vomiting, material weight loss and hematemesis 
or melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.

For purposes of evaluating conditions in Section 4.114, the term 
"substantial weight loss" means a loss of greater than 20 percent 
of the individual's baseline weight, sustained over three months 
or longer; and the term "minor weight loss" means a weight loss 
of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer.  See 38 C.F.R. § 4.112.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, are not to be combined with 
each other.  Instead, a single evaluation will be assigned under 
the diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.

VA treatment records include a September 2008 record that noted 
that the Veteran had complaints of having a lot of acid reflux.  
The assessment was GERD that was not well controlled with 
Ranitidine.  In August 2010, it was noted that the Veteran had 
severe GERD and reported hoarseness over the past few months.  
Diagnostic and clinical testing revealed a lesion of the right 
tactile vocal fremitus.  

On November 2008 VA examination, it was noted that once a month, 
the Veteran had dysphagia of solids, which forced the substance 
back up.  He had pyrosis on a continual basis with substernal 
pain extending into the left arm.  He did not have hematemesis or 
melena.  He had reflux once a week with no regurgitation.  There 
was no nausea or vomiting.  There was no effect on his 
occupational functioning as he was retired or his activities of 
daily living.  He had good weight loss (8 pounds in a month and a 
half).  There were no signs of anemia.  Diagnostic and clinical 
testing was normal.  

During his October 2010 Travel Board hearing, the Veteran had 
complaints of numbness in his left hand, throbbing in his arm, 
and chest pain and burning.  He reported that he had to sleep 
sitting up due to GERD symptoms.  He indicated that he had 
persistently recurrent epigastric distress.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by the 
trier of fact, while the latter is a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
 
In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470, see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He is not, however, 
competent to identify a specific level of disability to his 
hiatal hernia according to the appropriate diagnostic codes.  On 
the other hand, such competent evidence concerning the nature and 
extent of the Veteran's GERD has been provided by medical 
personnel who have examined him during the current appeal and who 
have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under which 
this disability is evaluated.

Affording the Veteran the benefit of the doubt, the Board finds 
that he is entitled to a 30 percent rating, but no higher, 
throughout the course of this appeal.  At his October 2010 Travel 
Board hearing, the Veteran reported that he had persistently 
recurrent epigastric distress.  On examination, he reported 
pyrosis on a continual basis, with substernal pain extending into 
his left arm with dysphagia with solids and reflux.  The overall 
record shows that he had sought continued medical treatment for 
his GERD symptoms.  However, a 60 percent rating is not 
warranted, as the evidence does not reflect material weight loss, 
and hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health.  In 
November 2008, the VA examiner specifically found that there was 
no effect on the Veteran's occupational functioning or activities 
of daily living.  While some weight loss was noted, and the 
Veteran's GERD has been described as severe, there was no 
vomiting, hematemesis or melena with moderate anemia, or other 
symptom combinations productive of severe impairment of health to 
warrant a higher rating.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R.  Parts 3 and 4, whether or not they have 
been raised by the Veteran, as required by the holding in 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has 
found no section that provides a basis upon which to assign a 
higher disability rating. 
 
Further, the Board has considered the possibility of staged 
ratings.  See Fenderson v. West, supra.  However, the evidence 
does not support staged ratings at any time during this appeal.  

The Board finds the benefit-of-the-doubt rule is applicable, and 
the Veteran is entitled to a rating of 30 percent, but no higher, 
for his GERD.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  

Furthermore, the record does not show, nor does the Veteran 
contend, that unemployment arises from the service connected 
GERD.  The record shows that the Veteran is not working because 
he is retired.  Thus, the issue of entitlement to total 
disability based upon individual unemployability (TDIU) is not 
for present consideration.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009).

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected disability should be 
referred for assignment of an extraschedular rating.  The record 
does not show that this disability has markedly interfered with 
his employment status beyond that interference contemplated by 
the assigned rating, and there is also no indication that this 
disability has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  In the 
absence of an unusual disability picture such as one involving 
marked interference with employment or frequent hospitalization, 
the Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

III.  Duties to Notify & Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.

VA complied with notification responsibilities in correspondence 
sent to the Veteran in August 2008, prior to the date of the 
issuance of the appealed rating decision.  This letter also 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims.  Notice regarding the 
disability ratings and effective dates of awards was also 
furnished.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, service treatment records 
and all records corresponding to treatment for the Veteran's 
hearing loss and GERD.  Additionally, the Veteran was afforded 
appropriate VA examinations.  These VA examinations were fully 
adequate for the purposes of adjudication as they were conducted 
by qualified healthcare providers and based upon interviews with 
the Veteran and clinical findings.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for bilateral hearing loss is denied.  

An initial disability rating of 30 percent, but no higher, for 
GERD is allowed, subject to the regulations governing the award 
of monetary benefits. 


REMAND

Although the Veteran has indicated that the numbness in his 
bilateral lower extremities was related to his in-service motor 
vehicle accident, he has also testified that service-connected 
back disorder caused his bilateral lower extremity numbness.  The 
RO has not addressed a secondary service connection claim and the 
Veteran has not been provided notice of establishing service 
connection on a secondary basis.  38 C.F.R. § 3.310(a).  
Therefore, the Veteran must be provided with proper notice, and 
the claim should be readjudicated to include consideration on a 
secondary basis.  

It also appears that pertinent medical evidence remains 
outstanding.  July 2009 treatment records from Central Texas VA 
Healthcare System revealed that the Veteran was to undergo an EMG 
evaluation on July 15, 2009 for his bilateral lower extremity 
numbness; however, the EMG report and results have not been 
associated with the claims file.  An attempt to obtain any VA 
records should be undertaken.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

The Board notes that at his March 2008 VA examination, the 
Veteran reported that he had constant tingling and numbness in 
both lower extremities since his in-service motor vehicle 
accident in November 1987.  Although a physical examination 
revealed sensory neuropathy with some motor component (weak 
ankles), the examiner did not provide an opinion as to whether or 
not it was related to the Veteran's service, or the in-service 
accident.  Rather, the examiner only commented that NCV/EMG study 
of the low back and right lower extremity did not reveal evidence 
of radiculopathy or peripheral neuropathy.  As such, a new VA 
examination is indicated.  Once VA has provided a VA examination, 
it is required to provide an adequate one, regardless of whether 
it was legally obligated to provide an examination in the first 
place.  Barr v. Nicholson, supra.  If a VA examination is 
inadequate, the Board must remand the case.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).

As to glaucoma, by a October 2007 VA examination, the Veteran was 
diagnosed of suspected glaucoma, and the RO, in a March 2008 
rating decision, denied service connection essentially on the 
basis that glaucoma had not been clinically diagnosed.  As a 
February 2010 VA treatment record includes a diagnosis of 
glaucoma and indicates that it may have occurred in the military, 
a new VA examination is necessary under 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should furnish a notice letter 
addressing the claims for service connection 
for numbness of the bilateral lower 
extremities and for glaucoma.  As to the 
lower extremity claim, notice of the 
requirements for a secondary service 
connection claim under 38 C.F.R. § 3.310 
should be included.  The Veteran should be 
requested to provide the names of the 
treatment providers from whom he has sought 
medical treatment addressing these disorders.

2.  Then, the RO/AMC should obtain copies of 
all treatment or evaluation records (those 
not yet secured) from the identified sources, 
specifically including records from the 
Central Texas VA Health Care System dating 
since July 2009.  All additional records must 
be added to the claims file.  If any records 
sought are unavailable, the Veteran and his 
representative should be so notified. 

3.  The Veteran must next be afforded a VA 
neurological examination to determine the 
nature and etiology of the claimed numbness 
of the lower extremities.  The claims folder 
must be made available to and reviewed by the 
examiner.  All indicated studies should be 
performed.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any neurological disorder 
of the lower extremities: 1) is etiologically 
related to service, or 2) was caused or 
permanently worsened as secondary to the 
service-connected low back disorder.  Reasons 
and bases for all conclusions should be 
provided.

4.  The Veteran should be afforded a VA 
ophthalmological examination to determine the 
nature and etiology of any current eye 
disorder, including glaucoma.  The claims 
folder must be made available to and reviewed 
by the examiner.  All indicated studies 
should be performed.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that any current eye 
disorder, including glaucoma, was caused or 
aggravated by service.  Reasons and bases for 
all conclusions should be provided.

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claims for service connection for 
numbness of the lower extremities and 
glaucoma.  Consideration must be given to 
whether service connection for numbness of 
the lower extremities is warranted as 
secondary to the service-connected low back 
disorder.  38 C.F.R. § 3.310.  If any benefit 
sought on appeal remains denied, furnish to 
the Veteran and his representative an 
appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


